924 So.2d 831 (2005)
Lasundra A. HARLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 2D03-5028.
District Court of Appeal of Florida, Second District.
October 19, 2005.
Rehearing Denied April 12, 2006.
Laura Griffin, Ponte Vedra Beach, for Appellant.
Charles T. Crist, Jr., Attorney General, Tallahassee, and Marilyn Muir Beccue, Assistant Attorney General, Tampa, for Appellee.
*832 CANADY, Judge.
Lasundra Harley appeals her conviction for aggravated child abuse after a jury trial, as well as her sixty-two month prison sentence. We affirm her conviction without comment. We affirm Harley's sentence because her claim of vindictive sentence was not preserved for appeal. She did not object or raise the specific issue at sentencing, and she did not file a motion to correct sentencing error pursuant to Florida Rule of Criminal Procedure 3.800(b). See Brannon v. State, 850 So.2d 452, 456 (Fla.2003) (holding that "failure to preserve a fundamental sentencing error by motion under rule 3.800(b) or by objection during the sentencing hearing forecloses [a defendant] from raising the error on direct appeal").
Affirmed.
NORTHCUTT and SALCINES, JJ., Concur.